Appeal from order, Surrogate’s Court, New York County (Eve Preminger, S.), entered December 24, 2002, which denied the motion of Julie D. Lefkowitz to vacate the accounting decree entered November 19, 2002, unanimously dismissed, with separate bills of costs payable by appellant.
The purported appellant, Adrienne Marsh Lefkowitz, not having joined in the motion to vacate the subject accounting decree and never having been substituted for the movant, is not a proper appellant (see CPLR 5511). We note, in any case, that the movant, Julie D. Lefkowitz, elected not to formally appear in the accounting proceeding (see SCPA 401 [2]), and was thus without standing to bring the motion in the first instance. Concur—Tom, J.P., Ellerin, Lerner and Marlow, JJ.